Exhibit 10.07
SUPPLY AGREEMENT
THIS SUPPLY AGREEMENT (the “Agreement”) is executed on October 31, 2008 (the
“Execution Date”) but made effective as of November 21, 2007 (the “Effective
Date”), by and between AHP Manufacturing B.V. trading as Wyeth Nutritionals
Ireland, a corporation organized under the laws of the Netherlands with offices
located at Spicalaan 31, 2132 JG Hoofddorp, The Netherlands (“PURCHASER”), and
Martek Biosciences Corporation, a corporation organized under the laws of
Delaware with offices located at 6480 Dobbin Road, Columbia, Maryland 21045
(“SELLER”). PURCHASER and SELLER are sometimes referred to herein individually a
“Party” or collectively as the “Parties”.
WITNESSETH THAT:
WHEREAS, Wyeth (formerly known as American Home Products Corporation), the
indirect parent corporation of PURCHASER, and SELLER entered into a License
Agreement, dated as of January 28, 1993 and amended January 10, 2005, for the
United States (“U.S. Agreement”), and a License Agreement, dated as of
January 28, 1993 and amended January 10, 2005, for countries outside of the
United States (“International Agreement” and, collectively with the U.S.
Agreement, the “License Agreements”), wherein SELLER had granted to Wyeth in the
Territory (as defined therein) certain rights under Licensed Patents (as defined
therein) and Technology (as defined therein) (A) to produce the Wyeth Product,
(B) to use and make Martek Products (as defined therein) for purposes of making
and having made the Wyeth Product and (C) to use, market and distribute the
Wyeth Product, in each case as further specified in the License Agreements;
WHEREAS, PURCHASER wishes to purchase DHA and ARA from SELLER in accordance with
the terms of this Agreement;
WHEREAS, SELLER is willing to supply such DHA and ARA in the form of Martek
Products for use by PURCHASER to manufacture, use, market and distribute Wyeth
Products and Growing Up Milk Products in accordance with the terms of the
License Agreements and this Agreement; and
WHEREAS, Wyeth will formally assign the License Agreements to PURCHASER, a
wholly owned subsidiary of Wyeth, contemporaneously with the execution of this
Agreement, such assignment to be effective for all purposes as of November 21,
2007.

      *   The asterisk denotes that confidential portions of this exhibit have
been omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934.
The confidential portions have been submitted separately to the Securities and
Exchange Commission.

 

 



--------------------------------------------------------------------------------



 



NOW, THEREFORE, in consideration of the foregoing premises and of the mutual
undertakings herein contained, the Parties agree as follows:
ARTICLE 1. DEFINITIONS
Unless defined herein, all capitalized terms will have the meanings stated in
the License Agreements. References herein to SELLER and PURCHASER shall also be
deemed as references to Licensor and Licensee, respectively, for purposes of the
License Agreements.
1.1 “Acceptable Product” shall mean DHA Martek Product or ARA Martek Product
delivered under this Agreement that satisfies the warranty set forth in
Section 5.1 at the time of delivery to PURCHASER pursuant to Section 2.4.
1.2 “Agreement” shall have the meaning set forth in the Preamble.
1.3 *
1.4 “Applicable Law” shall mean all applicable laws, regulations and other
requirements which may be in effect from time to time, of all national
governmental authorities, and of all states, municipalities and other political
subdivisions and agencies thereof, including, without limiting the generality of
the foregoing, the Federal Food, Drug, and Cosmetic Act, the regulations and
other requirements of the United States Food and Drug Administration, similar
state laws and regulations or similar laws and other requirements in the
Territory, including any and all amendments, as may be applicable in any
jurisdiction in the Territory in which relevant Martek Products, Growing Up Milk
Products or Wyeth Products, as applicable, are Manufactured, distributed or
sold.
1.5 “ARA” shall mean arachidonic acid.
1.6 “ARA Martek Product” shall mean Martek Product that is ARA.
1.7 *
1.8 “Claim” shall have the meaning set forth in Section 9.3.
1.9 *
1.10 *
1.11 “DHA” shall mean docosahexaenoic acid.
1.12 “DHA Martek Product” shall mean Martek Product that is DHA.
1.13 “Effective Date” shall have the meaning set forth in the Preamble.
1.14 “Execution Date” shall have the meaning set forth in the Preamble.
1.15 “Growing Up Milk Product” shall mean a nutritionally enhanced milk and/or
soy-milk based product marketed to and intended for use by children from twelve
(12) through thirty-six (36) months of age, and by older children in markets
where such products are or will be marketed by PURCHASER and/or its Affiliates
to be consumed by such older children.
1.16 “Indemnitee” shall have the meaning set forth in Section 9.3.
1.17 “Indemnitor” shall have the meaning set forth in Section 9.3.
1.18 “International Agreement” shall have the meaning set forth in the Preamble.

      *   The asterisk denotes that confidential portions of this exhibit have
been omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934.
The confidential portions have been submitted separately to the Securities and
Exchange Commission.

 

- Page 2 -



--------------------------------------------------------------------------------



 



1.19 “Initial Forecast” shall have the meaning set forth in Section 2.2.1.
1.20 “License Agreements” shall have the meaning set forth in the Preamble.
1.21 “Manufacture” and “Manufacturing” shall mean the manufacturing, production,
processing, formulating, packaging, labeling, holding and/or quality control
testing of a product, material or compound.
1.22 “Martek Product Specifications” shall mean the specifications for ARA
Martek Product and DHA Martek Product, as set forth in Exhibit C attached
hereto, as such Exhibit may be modified by written agreement of the Parties.
1.23 *
1.24 “Party” and “Parties” shall have the meaning set forth in the Preamble.
1.25 *
1.26 “Person” shall mean any individual, firm, corporation, partnership, limited
liability company, trust, business trust, joint venture company, governmental
authority, association or other entity.
1.27 “Purchase Order” shall have the meaning set forth in Section 2.2.2.
1.28 “Purchase Price” shall have the meaning set forth in Section 2.3.1.
1.29 “PURCHASER” shall have the meaning set forth in the Preamble.
1.30 *.
1.31 “Regulatory Authority” shall mean any national, supra-national, regional,
state, or local regulatory agency, department, bureau, commission, council, or
other governmental entity regulating or otherwise exercising authority in the
Territory with respect to the DHA Martek Product, ARA Martek Product, the Wyeth
Products and/or the Growing Up Milk Products.
1.32 *
1.33 *
1.34 *
1.35 “Rolling Forecast” shall have the meaning set forth in Section 2.2.1.
1.36 “SELLER” shall have the meaning set forth in the Preamble.
1.37 “Shortfall Notice” shall have the meaning set forth in Section 2.2.6.
1.38 *

      *   The asterisk denotes that confidential portions of this exhibit have
been omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934.
The confidential portions have been submitted separately to the Securities and
Exchange Commission.

 

- Page 3 -



--------------------------------------------------------------------------------



 



1.39 *
1.40 “Term” shall have the meaning set forth in Section 6.1.
1.41 “Territory” shall, subject to Section 6.2.2, mean the world.
1.42 “Testing Laboratory” shall have the meaning set forth in Section 4.2.1.
1.43 “U.S. Agreement” shall have the meaning set forth in the Preamble.
1.44 “Wyeth” shall have the meaning set forth in the Preamble.
1.45 “Wyeth Product” shall mean AHPC Formulaid Product (as defined in the
License Agreements), but shall specifically exclude *.
ARTICLE 2. PURCHASE AND SUPPLY OF COMPOUNDS
2.1 Purchase of DHA and ARA. During the Term of this Agreement, and subject to
its terms, (a) SELLER shall Manufacture and supply to PURCHASER all quantities
of DHA and ARA ordered by PURCHASER in accordance with the terms hereof and
(b) PURCHASER shall purchase from SELLER PURCHASER’s and its Affiliates’ total
requirements of DHA and ARA for use in the Manufacture, distribution and sale of
Infant Formula Products throughout the Territory; provided that (i) *, and
(ii) such total requirements shall not include PURCHASER’s or its Affiliates’
requirements of DHA and/or ARA for research or evaluation purposes (and not for
sale). For the avoidance of doubt, (a) while PURCHASER may purchase DHA Martek
Product and ARA Martek Product under this Agreement for use in the Manufacture,
distribution and/or sale of its Growing Up Milk Products, nothing in this
Agreement shall operate or be construed to limit PURCHASER’s or its Affiliates’
right to purchase from a Third Party any quantity of DHA or ARA for the purposes
of the Manufacture, distribution and/or sale of its Growing Up Milk Products and
(b) *. All quantities of Martek Product supplied by SELLER under this Agreement
shall be used, either by PURCHASER, its Affiliates, or by contractors of
PURCHASER or its Affiliates on PURCHASER’s or such Affiliate’s behalf, solely
for purposes of Manufacture, distribution and/or sale of Wyeth Products or
Growing Up Milk Products, or for research purposes related to Infant Formula
Products or Growing Up Milk Products.
2.2 Forecasts and Orders.
2.2.1 As of the Execution Date of this Agreement, a provisional non-binding
forecast of the monthly quantity of DHA Martek Product and ARA Martek Product
which PURCHASER will order on behalf of itself and its Affiliates for delivery
hereunder for the period from the Execution Date until March 31, 2009 shall be
established using the average monthly quantities of DHA Martek Product and ARA
Martek Product ordered by PURCHASER in the six (6) calendar months prior to the
Execution Date (the “Initial Forecast). Thereafter, not later than December 1
and June 1 of each calendar year during the Term of this Agreement, PURCHASER
shall submit to SELLER a non-binding forecast of the quantity and expected
delivery dates of DHA Martek Product and ARA Martek Product that PURCHASER
estimates in good faith that it will order on behalf of itself and its
Affiliates for delivery under this Agreement during the four (4) quarters
commencing on the immediately succeeding January 1 and July 1, respectively
(each such forecast, a “Rolling Forecast”). The Initial Forecast and the Rolling
Forecasts will be good-faith, best estimates of requirements and shall not be
considered a firm commitment.

      *   The asterisk denotes that confidential portions of this exhibit have
been omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934.
The confidential portions have been submitted separately to the Securities and
Exchange Commission.

 

- Page 4 -



--------------------------------------------------------------------------------



 



2.2.2 Except for Purchase Orders submitted by PURCHASER but not fulfilled as of
the Execution Date, purchase orders (each a “Purchase Order”) for each order of
DHA Martek Product and ARA Martek Product shall be placed by PURCHASER to SELLER
at least sixty (60) days but no more than one hundred twenty (120) days prior to
the required date of delivery of such Martek Product to PURCHASER. Each Purchase
Order shall specify the shipping destination (which shall be in the Territory),
and required delivery date, for the Martek Product ordered therein. SELLER shall
accept each Purchase Order from PURCHASER placed in accordance with this
Section 2.2.2 for up to * of the relevant volumes specified for the applicable
month in the Initial Forecast or, if a Rolling Forecast has been provided, the
most recent Rolling Forecast provided by PURCHASER as of the time of the
placement of such Purchase Order. SELLER shall acknowledge all Purchase Orders
submitted in accordance with Section 2.2.2 within ten (10) business days of
SELLER’s receipt of such Purchase Orders. Purchase Orders submitted by PURCHASER
in accordance with this Agreement which have been acknowledged in writing by
SELLER shall be considered as firm and binding orders (subject to the terms of
this Agreement) and shall only be canceled or amended by mutual written
agreement of the Parties. For the avoidance of doubt, SELLER shall not reject
any Purchase Order submitted by PURCHASER in accordance with Section 2.2.2.
2.2.3 SELLER shall fulfill by the required delivery date set forth therein each
Purchase Order acknowledged pursuant to Section 2.2.2; provided that SELLER
shall have no liability for any breach of this Section 2.2.3 unless and until
SELLER fails to deliver in accordance with Section 2.4 *as relevant, ordered by
PURCHASER for delivery *for a particular shipping destination (which aggregate
amount for such location for * by * In the event that SELLER fails to fulfill
any Purchase Order acknowledged pursuant to Section 2.2.2 by the required
delivery date, PURCHASER shall provide notice thereof to SELLER and shall use
reasonable efforts to do so within *; provided, however, that any failure by
PURCHASER to provide such notice within such time period shall not be a breach
of this Agreement or operate or be deemed to limit any remedies available to
PURCHASER hereunder.
2.2.4 Purchase Orders for amounts in addition to * of the relevant volumes
specified for the applicable calendar month in the Initial Forecast or the most
recent Rolling Forecast, as applicable, shall be accepted and fulfilled by
SELLER as is commercially reasonable.
2.2.5 In the event of any conflict between the provisions of this Agreement and
any Purchase Order, acknowledgement or invoice, or any additional terms included
in any Purchase Order, acknowledgement or invoice, the provisions of this
Agreement shall control. All preprinted terms and conditions contained on any
Purchase Order, acknowledgement or invoice, or similar document, shall be
disregarded.

      *   The asterisk denotes that confidential portions of this exhibit have
been omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934.
The confidential portions have been submitted separately to the Securities and
Exchange Commission.

 

- Page 5 -



--------------------------------------------------------------------------------



 



2.2.6 In the event that SELLER, at any time during the Term, shall have reason
to believe that it will be unable to supply PURCHASER with its requirements of
Martek Products, SELLER shall use reasonable efforts to communicate with
PURCHASER in a timely manner so as to help PURCHASER ensure there is no
interruption in supply to PURCHASER, and the Parties shall thereafter discuss
how such shortfall will be resolved. SELLER shall * provide a written notice to
PURCHASER (a “Shortfall Notice”) if (a) SELLER will be unable to supply
PURCHASER with the amount ordered by PURCHASER in a Purchase Order by the
required delivery date set forth therein (whether by reason of a force majeure
event or otherwise), or (b) SELLER concludes that it will be unable to supply
PURCHASER *set forth in the Initial Forecast or a Rolling Forecast, as relevant,
for any period for which Purchase Orders may still be placed (i.e., more than
sixty (60) days ahead) (whether by reason of a force majeure event or
otherwise). Any such Shortfall Notice shall expressly identify itself as a
Shortfall Notice and shall include*. Any notices pursuant to this Section 2.2.6
shall be for information purposes only and shall not, by themselves, be used to
claim a breach of this Agreement.
2.3 Payment Terms.
2.3.1 Price. During the Term of this Agreement, PURCHASER shall pay for the
Martek Products delivered by SELLER in accordance with the terms of this
Agreement at the prices determined in accordance with the terms set forth in
Exhibit A attached hereto (the “Purchase Price”) and in accordance with this
Section 2.3.
2.3.2 Invoice Amount. The amount initially invoiced for Martek Products
purchased hereunder during a given calendar year shall be set (a) for * based on
forecasted sales volumes for *, and (b) for each calendar year thereafter based
on the Rolling Forecast for such calendar year submitted to SELLER by PURCHASER
on or prior to the December 1 immediately preceding such calendar year as
provided in Section 2.3.1.
2.3.3 Adjustments. If the forecasted sales volume of Martek Products used to
determine the invoice price as provided in Section 2.3.2 is greater than the
quantity of Martek Products actually purchased during the relevant calendar
year, and, as a result, the Purchase Price payable by PURCHASER to SELLER for
Martek Products as specified in Exhibit A is higher than the invoiced amounts
actually paid pursuant to Section 2.3.2, then SELLER shall invoice PURCHASER
within thirty (30) days after the end of such calendar year for an amount equal
to the difference, if any, between the total Purchase Price payable as specified
in Exhibit A and the total invoiced amounts actually paid pursuant to
Section 2.3.2, and PURCHASER shall pay such amounts within *. Alternatively, if
the quantity of Martek Products actually purchased by PURCHASER from SELLER
pursuant to this Agreement during the relevant calendar year exceeds the
forecasted sales volume of Martek Products used to determine the invoice price
as provided in Section 2.3.2 for such calendar year, and, as a result, the
Purchase Price payable by PURCHASER to SELLER for Martek Products as specified
in Exhibit A is lower than the invoiced amounts actually paid pursuant to
Section 2.3.2, then SELLER shall credit against future purchases of Martek
Product hereunder an amount equal to the difference, if any, between the total
invoiced amounts actually paid pursuant to Section 2.3.2 and the total Purchase
Price payable as specified in Exhibit A. Any credit due to PURCHASER shall be
made available within * after the end of the calendar year for which it accrues.
To the extent any such credit exceeds the amount due to SELLER from PURCHASER at
the time of termination or expiration of this Agreement, then SELLER shall pay
to PURCHASER such excess amount within * after such expiration or termination.
In the event this Agreement expires or terminates prior to the end of a calendar
year, for such partial year, the credits or reimbursements required to
effectuate the foregoing shall be calculated on a pro rata basis (i.e.,
calculated as if the average monthly volume of purchases under this Agreement
for the partial year had been made for each month for the full calendar year,
with the credit or reimbursement reduced proportionally to account for the
number of months out of the full calendar year this Agreement was actually in
effect) and determined and credited or paid within * of the date following such
termination.

      *   The asterisk denotes that confidential portions of this exhibit have
been omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934.
The confidential portions have been submitted separately to the Securities and
Exchange Commission.

 

- Page 6 -



--------------------------------------------------------------------------------



 



2.3.4 No Royalty. The Parties acknowledge and agree that no royalties, including
any royalties under the License Agreements, shall be due to SELLER in connection
with the supply of Martek Products hereunder or the use and subsequent sale of
products containing such Martek Products by PURCHASER or its Affiliates in
accordance with the terms hereof. The Purchase Prices set forth herein for sales
of Martek Products by SELLER to PURCHASER constitute the only consideration
associated with the use and sale of such Martek Products.
2.3.5 Taxes. The Purchase Price for the Martek Products delivered hereunder is
exclusive of any and all national, state or local sales, use, value added or
similar taxes, customs duties or governmental tariffs or fees which SELLER may
be required to pay or collect upon the delivery of such Martek Products. Should
any tax or levy be made, PURCHASER agrees to pay such tax or levy and indemnify
SELLER for any claim for such tax or levy demanded. In no event, however, shall
PURCHASER be responsible for any taxes based on SELLER’s income or similar
measures.
2.3.6 Terms. PURCHASER shall pay all correct invoices for amounts due in
accordance with Section 2.3.2 above within * from the date of SELLER’s invoice,
which invoice shall be dated as of the date of delivery of the invoiced Martek
Products delivered in accordance with Section 2.4 below. For any invoices
containing errors, payment shall not be due with respect to the incorrect
portion(s) of the invoice until the invoicing errors are corrected and a new
invoice, with respect to the incorrect portions on the original invoice, is
received by PURCHASER. All amounts payable hereunder by either Party shall be in
U.S. dollars.
2.3.7 Sample Requests. SELLER may request, up to two (2) times per year, and
PURCHASER shall provide following each such request, samples for up to a total
of six (6) SKUs of Wyeth Products or Growing Up Milk Products (in the aggregate)
from PURCHASER’s markets. Reasonable expenses of filling any such requests shall
be borne by SELLER. SELLER shall not resell or distribute such Wyeth Products or
Growing Up Milk Products, and shall use them only for purposes of display at
SELLER’s premises or at trade shows, or for evaluation.
2.4 Delivery Terms. DHA Martek Product and ARA Martek Product ordered in
accordance with this Agreement shall be delivered Ex Works (EXW) (INCOTERMS
2000) SELLER’s place of shipment and title to and risk of loss shall be
transferred upon such delivery; provided, however, that if requested by
PURCHASER in an applicable Purchase Order, SELLER shall, on behalf of PURCASER
and at PURCHASER’s sole expense, contract for shipment to the shipping
destination in the Territory specified by PURCHASER in such Purchase Order and
insurance sufficient to the cover risk of loss of such shipment; provided
further that in such situation, delivery for purposes of this Agreement shall
still be deemed to have occurred EXW SELLER’s place of shipment.

      *   The asterisk denotes that confidential portions of this exhibit have
been omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934.
The confidential portions have been submitted separately to the Securities and
Exchange Commission.

 

- Page 7 -



--------------------------------------------------------------------------------



 



2.5 *
2.6 Failure to Supply.
2.6.1 SELLER shall supply by the required delivery date therefor the portion of
Martek Product ordered under each Purchase Order acknowledged in accordance with
Section 2.2.2 that SELLER is capable of supplying, provided that, if SELLER has
insufficient quantities of Martek Product to fulfill any Purchase Order, SELLER
may allocate Martek Product among its customers so long as SELLER treats
PURCHASER *.
2.6.2 (a) If a failure to supply occurs during the Term such that (A) SELLER
fails to deliver in accordance with Section 2.4 at least *of the aggregate
amount of ARA Martek Product and/or DHA Martek Product, as relevant, ordered by
PURCHASER for delivery within * for a particular * by the * or (B) SELLER gives
*, then in each case ((A) and (B)) the permitted * amount that PURCHASER may
obtain from a Third Party(ies) in accordance with this Section 2.6.2 shall be
the greater of (x) the applicable Shortfall Quantity of DHA and/or ARA, as
relevant, or (y) if the * quantity that PURCHASER, after exercising reasonable
efforts under the circumstances, is able to obtain from its Third Party
supplier(s) * Shortfall Quantity, such * quantity.
(b) For purposes hereof, the “Shortfall Quantity” shall mean a quantity of DHA
and/or ARA, as relevant, to be obtained in * that * of (A) the maximum *
shortfall amount specified by SELLER *, or (B) the difference between (1) the
aggregate amount of DHA and/or ARA, as relevant, actually ordered by PURCHASER
in accordance with the terms hereof for delivery * for a particular shipment
destination, less (2) the aggregate amount of DHA and/or ARA, as relevant
actually delivered by SELLER for such shipment destination *.
(c) PURCHASER may obtain the permitted amount of ARA and/or DHA via the
foregoing rights * for PURCHASER to obtain reasonable cover for SELLER’s failure
to provide quantities of the Martek Products ordered hereunder by PURCHASER. In
negotiating any such contract for cover, PURCHASER shall, as circumstances
allow, reasonably consult with SELLER as to terms being offered and cooperate in
good faith with SELLER in SELLER’s reasonable efforts to ensure it can resume
its supply of PURCHASER’s total requirements of DHA and ARA hereunder upon
SELLER’s resumption of its ability to supply such requirements. PURCHASER shall,
in any event, use reasonable efforts under the circumstances to minimize the
duration of any contract with a Third Party entered into to obtain cover as
permitted herein, and shall ensure that any contract for cover can be
unilaterally terminated by PURCHASER on no more than * notice, unless otherwise
agreed in writing by SELLER, such agreement to not be unreasonably withheld or
delayed.
(d) Notwithstanding the foregoing, if SELLER agrees in writing to * PURCHASER
for the difference between (i) a higher price offered by a Third Party necessary
to obtain lesser volumes and/or a shorter term as compared to a lower price that
has been offered by such Third Party for higher volumes and/or a longer term and
(ii) the applicable Purchase Price for ARA Martek Product and/or DHA Martek
Product, as relevant, then PURCHASER shall agree to accept such higher price in
exchange for * by SELLER.

      *   The asterisk denotes that confidential portions of this exhibit have
been omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934.
The confidential portions have been submitted separately to the Securities and
Exchange Commission.

 

- Page 8 -



--------------------------------------------------------------------------------



 



2.6.3 For clarity, (x) if any failure to supply only relates to DHA or ARA, and
not both, the rights as provided in this Section 2.6 shall only relate to DHA or
ARA, as relevant, (y) if any failure to supply only relates to deliveries for a
particular shipping destination (e.g., due to specific packaging requirements
for that location), the rights as provided in this Section 2.6 shall only apply
for deliveries for such shipping destination, and (z) no rights under any
Licensed Patents are granted, expressed or implied, by the rights granted under
this Section 2.6. In the event PURCHASER exercises any of its rights above in
this Section 2.6 (including due to force majeure), any amounts of DHA and/or ARA
obtained by PURCHASER from a Third Party in accordance with this Section 2.6
shall be credited to the volumes in the pricing tiers set forth in Exhibit A for
the relevant year(s) for the purpose of determining the Purchase Price for such
year(s), and PURCHASER shall not be required to pay to SELLER any royalty or any
other compensation under the License Agreements with respect to any Wyeth
Product or Growing Up Milk Product that incorporates such DHA and/or ARA.
2.6.4 The Parties agree that, so long as SELLER has used its good faith efforts
to supply PURCHASER with amounts of Martek Product ordered by PURCHASER in
accordance with the terms hereof, any breach by SELLER of its obligations to
supply Martek Product to PURCHASER in accordance with the terms of this
Agreement shall not give rise to any right to terminate this Agreement for such
breach unless and until SELLER has failed (for reasons other than force majeure)
to deliver Acceptable Product equal to at least * of the aggregate amount of ARA
Martek Product and/or DHA Martek Product, as relevant, ordered pursuant to
Purchase Orders placed in accordance with the terms of this Agreement * of the
end of the relevant *, in which event PURCHASER shall have the right to
terminate this Agreement upon * prior written notice to SELLER.
2.6.5 Notwithstanding any other provision of this Agreement, if PURCHASER has
properly exercised its rights to cover hereunder for more than *, and if, at any
time while PURCHASER continues to have the right to cover, SELLER does not
reasonably believe, after reasonable consultation with PURCHASER, that it will
be able * to meet its supply obligations hereunder in such a manner that
PURCHASER would not continue to accrue rights to cover under this Section 2.6,
then * shall have the right, upon * prior written notice to *.
2.7 *
2.7.1 *
2.7.2 *
ARTICLE 3. MANUFACTURING; QUALITY
3.1 Changes to Martek Product Specifications. Subject to Section 3.2, the Martek
Product Specifications may only be amended upon the mutual written agreement of
the Parties, such agreement to not be unreasonably withheld or delayed.
3.2 Regulatory Changes. If a Regulatory Authority, or a change in Applicable
Law, requires a change to (a) SELLER’s Manufacturing processes for Martek
Product, (b) the Martek Product Specifications, (c) materials used in the
Manufacture of any Martek Product, (d) the suppliers of such materials or
(e) any analytical testing or other methods employed to ensure quality control
for a Product (each, a “Regulatory Change”), SELLER shall notify PURCHASER, or
PURCHASER shall notify SELLER, as the case may be, of such Regulatory Change,
and SELLER shall make such Regulatory Change *.

      *   The asterisk denotes that confidential portions of this exhibit have
been omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934.
The confidential portions have been submitted separately to the Securities and
Exchange Commission.

 

- Page 9 -



--------------------------------------------------------------------------------



 



3.3 Costs and Expenses. SELLER shall be solely responsible for all costs and
expenses incurred in connection with the Manufacture of all Martek Product
supplied to PURCHASER hereunder, including costs and expenses of personnel,
quality control testing, Manufacturing facilities and equipment, and materials.
3.4 *.
3.5 Event Reporting. If SELLER receives a complaint from any Third Party, or if
SELLER’s quality assurance group, infant formula business unit managers, or
senior management otherwise become aware of a complaint or issue, about Martek
Product involving safety concerns, SELLER shall promptly notify PURCHASER in
writing. In addition, during the Term of this Agreement, PURCHASER shall
promptly notify SELLER of any report of an adverse event once it has determined
that it is potentially associated with the use of Martek Products in any Wyeth
Product or Growing Up Milk Product, and SELLER shall notify PURCHASER of any
report of an adverse event received by SELLER regarding a Wyeth Product or
Growing Up Milk Product irrespective of whether the adverse event is potentially
associated with the use of a Martek Product. All adverse event notifications as
stated above shall occur within five (5) calendar days of receipt of a report of
such adverse event. PURCHASER shall have sole discretion in determining what
action, if any, is to be taken by PURCHASER in connection with any such adverse
event relating to a Wyeth Product or Growing Up Milk Product. The Parties shall
be notified as follows (or in such other manner as provided by notice pursuant
to Section 11.4):
For SELLER:

     
Fax number:
  (410) 740-2985
 
   
 
  Mr. Mario Flores
 
  Regulatory Manager
 
  Martek Biosciences Corporation
 
  6480 Dobbin Road
 
  Columbia, MD 21045
 
  (tel) 410-740-0081
 
   
For PURCHASER:
   
 
   
Fax number:
  (610) 989-5544
 
   
Overnight Courier (only):
  Global Safety Surveillance Epidemiology & Labeling
 
  Wyeth Research
 
  GSSEL Triage Unit
 
  Dock E
 
  500 Arcola Road
 
  Collegeville, PA 19426

      *   The asterisk denotes that confidential portions of this exhibit have
been omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934.
The confidential portions have been submitted separately to the Securities and
Exchange Commission.

 

- Page 10 -



--------------------------------------------------------------------------------



 



3.6 Formulation. PURCHASER agrees that any batch of Wyeth Product that contains
DHA Martek Product or ARA Martek Product shall not contain DHA or ARA obtained
from any Third Party and that Martek Product shall comprise one hundred percent
(100%) of any and all DHA and ARA contained in such batch of Wyeth Product.
ARTICLE 4. INSPECTION
4.1 *.
4.2 Evaluation and Cure.
4.2.1 Upon receipt of a written notice from PURCHASER *, SELLER shall undertake
appropriate evaluation of the nonconforming Martek Product and shall notify
PURCHASER whether it has confirmed that such Martek Product is not Acceptable
Product within thirty (30) days after receipt of such notice. If SELLER notifies
PURCHASER that it has not confirmed such nonconformity, upon request of
PURCHASER the Parties shall submit the dispute to an independent testing
laboratory or other appropriate expert mutually acceptable to the Parties (the
“Testing Laboratory”) for evaluation. Both Parties shall cooperate with the
Testing Laboratory’s reasonable requests for assistance in connection with its
evaluation hereunder. The findings of the Testing Laboratory shall be binding on
the Parties, absent manifest error. The expenses of the Testing Laboratory shall
be borne by SELLER if the Testing Laboratory confirms that the Martek Product
was not Acceptable Product at the time of delivery pursuant to Section 2.4, and
otherwise by PURCHASER.
4.2.2 If the Testing Laboratory or SELLER confirms that a lot of Martek Product
is not Acceptable Product, SELLER, at PURCHASER’s option, shall (a) within
fifteen (15) business days supply PURCHASER with a conforming quantity of
Acceptable Product at SELLER’s expense, or (b) reimburse PURCHASER for the
Purchase Price (including duty, freight, insurance charges and other similar
related expenses) paid by PURCHASER with respect to such nonconforming Martek
Product if already paid.
4.2.3 *
4.2.4 SELLER immediately shall notify PURCHASER if at any time it discovers that
any Martek Product delivered hereunder is not Acceptable Product. In the event
that any Regulatory Authority determines that any DHA or ARA should be destroyed
or not distributed or consumed, such Martek Product automatically shall be
deemed to not constitute Acceptable Product.

      *   The asterisk denotes that confidential portions of this exhibit have
been omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934.
The confidential portions have been submitted separately to the Securities and
Exchange Commission.

 

- Page 11 -



--------------------------------------------------------------------------------



 



ARTICLE 5. WARRANTY AND DISCLAIMER
5.1 Product Warranty. SELLER warrants that all Martek Product supplied to
PURCHASER hereunder from and after the Execution Date, at the time of delivery
thereof, will (a) * and (b) have been Manufactured in accordance with, and
comply with (i) the applicable Martek Product Specifications; (ii) *; and
(iii) the * for such Martek Product provided*. For clarity, all ARA Martek
Product and DHA Martek Product supplied to PURCHASER after the Execution Date
pursuant to Purchase Orders submitted prior to the Execution Date shall be
deemed supplied under this Agreement for purposes of this Section 5.1 and
Articles 4, 8 and 9 hereof.
5.2 Disclaimer of Warranties.
5.2.1 EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, SELLER HEREBY DISCLAIMS
ANY AND ALL WARRANTIES, EXPRESS AND IMPLIED, INCLUDING WITHOUT LIMITATION ANY
WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND
NONINFRINGEMENT, RELATING TO THE MARTEK PRODUCTS SUPPLIED HEREUNDER. SELLER
MAKES NO REPRESENTATIONS OR WARRANTIES AND HAS NO DUTY TO ENSURE THAT THE MARTEK
PRODUCTS SUPPLIED HEREUNDER ARE USABLE WITH THE WYETH PRODUCTS OR GROWING UP
MILK PRODUCTS OR CAN BE INCORPORATED SAFELY INTO SUCH PRODUCTS. IT IS HEREBY
ACKNOWLEDGED AND AGREED THAT SELLER SHALL HAVE NO OBLIGATION TO DETERMINE THE
SAFETY AND UTILITY OF THE MARTEK PRODUCTS PROVIDED HEREUNDER AS SUCH RELATE TO
EACH WYETH PRODUCT AND GROWING UP MILK PRODUCT.
5.2.2 EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, SELLER HEREBY DISCLAIMS
AND SHALL NOT BE LIABLE FOR ANY DAMAGES OF ANY NATURE RESULTING OR ARISING FROM
OR RELATING TO THE USE, MANUFACTURE, DISTRIBUTION, MARKETING, OR SALE BY
PURCHASER, ITS AFFILIATES OR ANY THIRD PARTY OF THE MARTEK PRODUCTS PROVIDED
HEREUNDER, THE GROWING UP MILK PRODUCTS OR THE WYETH PRODUCTS OR ANY
IMPROVEMENTS OR MODIFICATIONS TO THE MARTEK PRODUCTS PROVIDED HEREUNDER THAT ARE
MADE BY PURCHASER, ITS CONTRACTORS, AGENTS OR CUSTOMERS.
5.3 Mutual Representations and Warranties. Each Party represents and warrants to
the other Party as follows:

  (i)   that it is organized and validly existing under the laws of its
jurisdiction of incorporation;

  (ii)   that it has the power to execute and deliver this Agreement and to
perform its obligations hereunder, and that such execution and performance have
been duly authorized by all necessary corporate actions; and

  (iii)   that its performance of this Agreement will not constitute a breach or
violation of any other agreement or understanding, written or oral, to which it
or its Affiliates is a party.

      *   The asterisk denotes that confidential portions of this exhibit have
been omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934.
The confidential portions have been submitted separately to the Securities and
Exchange Commission.

 

- Page 12 -



--------------------------------------------------------------------------------



 



ARTICLE 6. TERM, TERMINATION
6.1 Term. This Agreement shall commence on the Effective Date and, subject to
the prior termination of this Agreement in accordance with the terms hereof,
shall terminate on the tenth (10th) anniversary of the Effective Date (the
“Term”).
6.2 Termination.
6.2.1 Termination in Case of Material Breach; Opportunity to Cure. Subject to
Section 2.6.4, either Party to this Agreement may terminate this Agreement
immediately upon written notice to the other Party in the event of any material
breach by the other Party of this Agreement, which breach has not been cured by
the breaching Party within thirty (30) days of receiving written notice thereof
from the nonbreaching Party.
6.2.2 Termination in Case of Infringement. PURCHASER shall have the right to
terminate this Agreement in a particular jurisdiction within the Territory
(i.e., cancel outstanding Purchase Orders and reduce or be relieved from its
purchase obligations hereunder with respect to such jurisdiction) if a court or
other tribunal of competent jurisdiction determines by final order that the
Technology or the Martek Products, when used in connection with Wyeth Products,
infringe upon the patent or other proprietary rights of any Third Party in such
jurisdiction, and from and after the issuance of such order such jurisdiction
shall not constitute part of the Territory; provided, however, that if, prior to
any such termination, SELLER develops a non-infringing alternative or obtains a
license from such Third Party, such that PURCHASER could lawfully use the Martek
Products in connection with the Wyeth Products at no additional cost or expense
to PURCHASER beyond that expressly provided in this Agreement and without the
need to obtain additional or new regulatory approvals or to make additional or
new regulatory filings, PURCHASER shall not terminate this Agreement pursuant to
this Section 6.2.2.
6.2.3 Termination in Case of Insolvency. Either Party to this Agreement may
terminate this Agreement upon giving notice to the other, if the other Party
shall file in any court or agency, pursuant to any statute or regulation of any
state or country, a petition in bankruptcy or insolvency or for reorganization
or for arrangement or for the appointment of a receiver or trustee of the other
Party or of its assets, or if the other Party proposes a written agreement of
composition or extension of its debts, or if the other Party shall be served
with an involuntary petition against it, filed in any insolvency proceeding, and
such petition shall not be dismissed within sixty (60) days after the filing
thereof, or if the other Party shall propose or be a party to any dissolution or
liquidation, or if the other Party shall make an assignment for the benefit of
its creditors.
6.2.4 Other Termination Rights. In addition to the termination rights set forth
above, either Party may terminate this Agreement upon twelve (12) months prior
written notice, provided that a termination pursuant to this Section 6.2.4 shall
not be deemed effective any earlier than December 31, 2011.
6.2.5 Termination of License Agreement. This Agreement shall automatically
terminate with respect to the relevant portions of the Territory in the event of
any termination of the relevant License Agreement.

      *   The asterisk denotes that confidential portions of this exhibit have
been omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934.
The confidential portions have been submitted separately to the Securities and
Exchange Commission.

 

- Page 13 -



--------------------------------------------------------------------------------



 



6.3 Effect on License Agreements. Except to the extent specified in the second
sentence of this Section 6.3, the provisions of this Agreement, including
without limitation the provisions of Exhibit A and Exhibit B attached hereto,
expressly amend Sections 1.1, 1.2, 2.2, 2.4, 2.5, 3.4, 4.1(iii) through (v),
4.3, 4.4, 5.3, 6.1, 6.2 and 6.3 of the U.S. Agreement and Sections 1.1, 1.2,
2.2, 2.4, 2.5, 3.4, 4.1 (i) through (iii), 4.3, 4.4, 5.3, 6.1, 6.2 and 6.3 of
the International Agreement, such amendments shall survive any termination of
this Agreement, and the Parties hereby ratify the terms of the License
Agreements as amended by this Agreement. Upon termination or expiration of this
Agreement other than pursuant to Section 6.2.5, the License Agreements shall
continue in accordance with the terms in effect as amended by this Agreement
except that, notwithstanding the prior sentence, the amendments to
Sections 4.1(iii) through 4.1(v) and Sections 6.1, 6.2 and 6.3 of the U.S.
Agreement and Sections  4.1 (i)  through 4.1 (iii)   and Sections 6.1, 6.2 and
6.3 of the International Agreement shall each be of no further force or effect
from and after the effective date of termination.
6.4 Effect of Termination. Upon termination of this Agreement by PURCHASER
pursuant to Section 6.2.1, SELLER agrees that the Royalty charged to PURCHASER
pursuant to Section 4.1 of the License Agreements (as defined therein) for any
subsequent sales of AHPC Formulaid Products pursuant to the License Agreements
*.
ARTICLE 7. TRADEMARKS
7.1 SELLER’s Trademarks. No license whatsoever, either express or implied, is
granted pursuant to this Agreement to any trademarks or logos owned or
controlled by SELLER.
ARTICLE 8. LIMITATION OF LIABILITY
8.1 Indirect Damages. EXCEPT AS SET FORTH IN ARTICLE 9, OR UNLESS CAUSED BY THE
INTENTIONAL MISCONDUCT OR GROSS NEGLIGENCE OF A PARTY, IN NO EVENT SHALL EITHER
PARTY BE LIABLE TO THE OTHER FOR ANY INDIRECT, SPECIAL, INCIDENTAL,
CONSEQUENTIAL OR EXEMPLARY DAMAGES ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT, INCLUDING BUT NOT LIMITED TO, LOSS OF PROFITS OR BUSINESS
OPPORTUNITY, WHETHER BASED ON BREACH OF CONTRACT, TORT (INCLUDING NEGLIGENCE) OR
ANY OTHER THEORY UPON WHICH ONE PARTY MAY SEEK REMEDIES AGAINST THE OTHER.
8.2 Maximum Aggregate Liability. EXCEPT FOR LIABILITY WHICH IS THE SUBJECT OF
INDEMNIFICATION AS SET FORTH IN ARTICLE 9, OR UNLESS ARISING FROM THE
INTENTIONAL MISCONDUCT OR GROSS NEGLIGENCE OF A PARTY, NEITHER PARTY’S TOTAL
LIABILITY TO THE OTHER PARTY ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT, WHETHER BASED ON BREACH OF CONTRACT OR TORT (INCLUDING NEGLIGENCE),
SHALL EXCEED THE GREATER OF (I) THE TOTAL AMOUNT ACTUALLY PAID TO SELLER BY
PURCHASER IN ACCORDANCE WITH THIS AGREEMENT DURING THE PRIOR CALENDAR YEAR, AND
(II) *.

      *   The asterisk denotes that confidential portions of this exhibit have
been omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934.
The confidential portions have been submitted separately to the Securities and
Exchange Commission.

 

- Page 14 -



--------------------------------------------------------------------------------



 



ARTICLE 9. INDEMNIFICATION
9.1 Indemnity by PURCHASER. PURCHASER shall indemnify, defend and hold harmless
SELLER, SELLER’s Affiliates and its and their directors, officers, employees and
agents from and against all costs, expenses, damages, losses and liabilities
(“Losses”) asserted against them for which SELLER, SELLER’s Affiliates or the
directors, officers, employees or agents of either of them may become liable or
incur or be compelled to pay to the extent such Losses result from (i) the
production, Manufacturing, marketing, storage, packaging, importation,
distribution, sale or use of Wyeth Products and/or Growing Up Milk Products that
contain Martek Products from and after the Execution Date, including, without
limitation, any product liability claim, (ii) any gross negligence or
intentional wrongdoing of PURCHASER or its Affiliates from and after the
Execution Date in connection with its activities under this Agreement; or
(iii) the material breach by PURCHASER of any of the covenants, representations
or warranties contained in this Agreement from and after the Execution Date;
except in each case ((i), (ii) and (iii)) to the extent that any such Losses are
subject to SELLER’s indemnity obligations set forth in Section 9.2 below, as to
which Losses each Party shall indemnify the other to the extent of their
respective liability for such Losses.
9.2 Indemnity by SELLER. SELLER shall indemnify, defend and hold harmless
PURCHASER, PURCHASER’s Affiliates and its and their directors, officers,
employees and agents from and against all Losses asserted against them for which
PURCHASER or its officers, employees or agents may become liable or incur or be
compelled to pay to the extent such Losses result from: (i) the failure of
SELLER or its Affiliates to Manufacture the DHA or ARA delivered hereunder in
accordance with the warranty provided in Section 5.1; (ii) any gross negligence
or intentional wrongdoing of SELLER or its Affiliates from and after the
Execution Date in connection with its activities under this Agreement; or
(iii) the breach by SELLER of any of the covenants, representations or
warranties contained in this Agreement from and after the Execution Date; except
in each case ((i), (ii) and (iii)) to the extent that any such Losses are
subject to SELLER’s indemnity obligations set forth in Section 9.1 above, as to
which Losses each Party shall indemnify the other to the extent of their
respective liability for such Losses.
9.3 Condition to Indemnification. If either Party expects to seek
indemnification under this Article 9 (the “Indemnitee”), it shall promptly give
notice to the indemnifying Party (the “Indemnitor”) of the basis for such claim
of indemnification. If indemnification is sought as a result of any Third Party
claim or suit (a “Claim”), the Indemnitee shall (i) provide the Indemnitor with
prompt, written notice of the Claim, which notice shall include a reasonable
identification of the alleged facts giving rise to such Claim; (ii) grant such
Party reasonable authority and control over the defense and settlement of any
such Claim; and (iii) reasonably cooperate with such Party and its agents in
defense of any such Claim, at the Indemnitor’s expense. Each Indemnitee shall
have the right to participate in the defense of any Claim for which Indemnitee
seeks to be reimbursed, indemnified, defended, or held harmless, by using
attorneys of such Indemnitee’s choice, at such Indemnitee’s expense, unless
(a) the interests of the Indemnitee and the Indemnitor in the suit conflict in
such a manner and to such extent as to require, consistent with applicable
standards of professional responsibility, the retention of separate counsel for
the Indemnitee, in which case, the Indemnitor shall pay for one separate counsel
chosen by the Indemnitee or (b) the Indemnitor shall not have employed attorneys
reasonably satisfactory to the Indemnitee to defend any action within a
reasonable time after notice of commencement of such action. Any settlement of a
Claim for which any Indemnitee seeks to be reimbursed, indemnified, defended, or
held harmless under this Article 9 shall be subject to the prior written
approval of such Indemnitee, which approval shall not be unreasonably withheld,
conditioned, or delayed.

      *   The asterisk denotes that confidential portions of this exhibit have
been omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934.
The confidential portions have been submitted separately to the Securities and
Exchange Commission.

 

- Page 15 -



--------------------------------------------------------------------------------



 



ARTICLE 10. CONFIDENTIALITY
10.1 Confidentiality. All information provided by or on behalf of one Party to
the other Party pursuant to this Agreement or in connection with the
transactions contemplated hereby shall be deemed confidential information of
such disclosing Party (“Confidential Information”); provided that the existence
and terms of this Agreement shall constitute Confidential Information of each
Party and the Martek Product Specifications shall constitute Confidential
Information of SELLER. Confidential Information hereunder shall be safeguarded
by the receiving Party and shall not be disclosed to Third Parties and shall be
made available only to the receiving Party’s employees or other agents or
contractors who have a need to know such information for purposes of performing
the Party’s obligations, or for purposes of exercising the Party’s rights, under
this Agreement, and such employees or other agents or contractors shall have a
legal obligation to their employer or principal, as applicable, not to disclose
such information to Third Parties or use it for purposes other than as permitted
herein. Each Party shall treat, and PURCHASER shall ensure that its agents and
contractors treat, any and all such Confidential Information in the same manner
and with the same protection as such Party maintains its own Confidential
Information. These mutual obligations of confidentiality shall not apply to any
information to the extent that such information: (i) is or later becomes
generally available to the public, such as by publication or otherwise, through
no fault of the receiving Party; (ii) is obtained from a Third Party having the
legal right to make such a disclosure without obligations of confidentiality; or
(iii) is independently developed by the receiving Party without access to the
Confidential Information of the disclosing Party. The receiving Party shall not
remove from any communications or other documents delivered by a disclosing
Party any proprietary notices affixed thereto by the disclosing Party.
10.2 Disclosure of Confidential Information. Notwithstanding the foregoing, the
receiving Party may disclose any Confidential Information of the disclosing
Party as and to the extent required by Applicable Law or competent government
agency in the Territory, including, but not limited to, any applicable
disclosure requirements under the federal securities laws or regulations
thereunder, provided that in the case of each such disclosure, the receiving
Party, upon the advice of outside counsel, in good faith deems the disclosure
necessary to comply with the foregoing and to the extent practicable and
consistent with Applicable Laws, gives reasonable prior written notice to the
disclosing Party and gives the disclosing Party such assistance as the
disclosing Party may reasonably request in order to prevent, challenge, modify
or protect such disclosure or to have confidential treatment accorded to any
Confidential Information so disclosed. For clarity, SELLER shall have the right
to file with the U.S. Securities and Exchange Commission (a) a Current Report on
Form 8-K relating to this Agreement; provided, however that SELLER shall provide
PURCHASER with a copy of such proposed filing reasonably in advance of such
filing and shall consider in good faith any comments provided by PURCHASER with
respect thereto and (b) a copy of this Agreement; provided, however, that SELLER
shall use reasonable efforts to obtain confidential treatment of any information
set forth in this Agreement for which PURCHASER reasonably requests in a timely
manner that protection be sought, consistent with SELLER’s disclosure
obligations under applicable securities laws. In addition, SELLER and PURCHASER
may disclose the fact and the terms of this Agreement to its attorneys and
accountants without notice to the other Party; provided that such attorneys and
accountants are bound by obligations of confidentiality at least as onerous as
those set forth herein.
10.3 Post-Termination Obligations. The mutual confidentiality obligations of the
Parties under the provisions of this Article 10 shall survive the expiration or
termination of this Agreement for a period of ten (10) years from the date
thereof. Upon expiration or termination of this Agreement, each Party shall,
upon request, promptly return to the other Party or destroy all tangible
embodiments of Confidential Information of the other Party then in existence,
subject to the permitted retention by such Party of one (1) copy thereof for
archival purposes only.

      *   The asterisk denotes that confidential portions of this exhibit have
been omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934.
The confidential portions have been submitted separately to the Securities and
Exchange Commission.

 

- Page 16 -



--------------------------------------------------------------------------------



 



ARTICLE 11. GENERAL PROVISIONS
11.1 Force Majeure. Neither Party to this Agreement shall be liable for damages
due to delay or failure to perform any obligation under this Agreement, other
than an obligation to make payments, if such delay or failure results directly
or indirectly from circumstances beyond the reasonable control of such Party.
Such circumstances shall include, but shall not be limited to, acts of God, acts
of war, acts of terrorism, civil commotions, riots, strikes, lockouts, acts of
the government in its sovereign capacity (other than actions taken as a result
of a breach of this Agreement by such Party), perturbation in telecommunications
transmissions, inability to obtain suitable equipment or components or raw
materials, accident, fire, water damages, flood, earthquake, or other natural
catastrophes. If remittance of U.S. Dollars is prevented or impaired for reasons
of force majeure, the Party owing the money shall settle such obligations in the
manner as may be reasonably instructed by the Party to whom the obligation is
owed. Should the effect of force majeure continue for more than six (6) months,
the adversely affected Party may terminate this Agreement without liability
(other than for claims arising prior to the effective date of termination) on
thirty (30) days notice to the Party impaired by force majeure given during the
continued occurrence of such force majeure.
11.2 Insurance.
11.2.1 SELLER at its own expense shall procure and maintain in full force and
effect at all times during the Term and for three (3) years thereafter
commercial general liability insurance, including broad form coverage for
contractual liability, property damage, products liability and personal injury
liability (including both bodily injury and death), with minimum limits of no
less than Ten Million Dollars ($10,000,000.00) per occurrence and no less than *
in the aggregate, naming as additional insureds PURCHASER and its Affiliates.
Upon PURCHASER’s reasonable written request, SELLER shall deliver to PURCHASER a
certificate or certificates of insurance evidencing satisfactory coverage and
indicating that PURCHASER shall receive thirty (30) days unrestricted prior
written notice of cancellation, non-renewal or of any material change in
coverage.
11.2.2 PURCHASER at its own expense shall procure and maintain in full force and
effect at all times during the Term and for three (3) years thereafter
commercial general liability insurance, including broad form coverage for
contractual liability, property damage, products liability and personal injury
liability (including both bodily injury and death), with minimum limits of no
less than * per occurrence and no less than * in the aggregate, naming as
additional insureds SELLER and SELLER’s Affiliates. Upon SELLER’s reasonable
written request, PURCHASER shall deliver to SELLER a certificate or certificates
of insurance evidencing satisfactory coverage and indicating that SELLER shall
receive thirty (30) days unrestricted prior written notice of cancellation,
non-renewal or of any material change in coverage.

      *   The asterisk denotes that confidential portions of this exhibit have
been omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934.
The confidential portions have been submitted separately to the Securities and
Exchange Commission.

 

- Page 17 -



--------------------------------------------------------------------------------



 



11.2.3 The Parties’ respective obligations to maintain the coverage specified in
this Section 11.2 may be satisfied by obtaining insurance from Third Parties,
through self insurance or any combination thereof.
11.3 Dispute Resolution; Consent to Jurisdiction. SELLER and PURCHASER covenant
and agree to use their diligent efforts to resolve any disputes that arise
between them in the future and are related to this Agreement through negotiation
and mutual agreement. When either Party determines that there is a dispute under
this Agreement, it shall promptly send written notice of the dispute to the
other Party. The Parties agree that for a period of thirty (30) days from the
sending of such written notice, they shall in good faith negotiate to resolve
the dispute; provided that nothing in this Section 11.3 shall preclude either
Party from seeking interim or provisional relief from a court of competent
jurisdiction, including a temporary restraining order, preliminary injunction or
other interim equitable relief, concerning a dispute if necessary to protect the
interests of such Party or to preserve the status quo pending the resolution of
such dispute. In any action to be taken with respect to any such dispute, the
Parties agree to submit to the jurisdiction of the state and federal courts
located in Delaware and waive any defense such as inconvenient forum to the
maintenance of any action or proceeding in such courts.
11.4 Notices. Notices required under this Agreement shall be in writing and sent
by registered mail, by facsimile transmission, by nationally recognized
overnight courier service, or by hand delivery, with written verification of
receipt and date of receipt, to the respective Parties at the following
addresses:
Notices to SELLER:
Martek Biosciences Corporation
6480 Dobbin Road
Columbia, Maryland 21045
Facsimile: (410) 740-2985
Attn: General Counsel
Notices to PURCHASER:
AHP Manufacturing BV
Trading as Wyeth Nutritionals Ireland
Askeaton, County Limerick, Ireland
Fax: (353) 61 392 440
Attention: General Counsel
With a copy to:
Wyeth
Five Giralda Farms
Madison, NJ 07940
Facsimile: 973-660-7050
Attn: General Counsel
or to such other address as either Party may designate by a notice given in
compliance with this paragraph, and shall be deemed effective when received.

      *   The asterisk denotes that confidential portions of this exhibit have
been omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934.
The confidential portions have been submitted separately to the Securities and
Exchange Commission.

 

- Page 18 -



--------------------------------------------------------------------------------



 



11.5 Entire Agreement. The terms and provisions contained in this Agreement and
its Exhibits constitute the entire agreement between the Parties on the subject
matter hereof and shall supersede all previous communications, representations,
agreements or understandings, either oral or written, between the Parties hereto
with respect to the subject matter hereof. In the event of any inconsistency
between the terms of this Agreement and the License Agreements, the provisions
of this Agreement shall supersede and shall be controlling. No agreement or
understanding varying or extending this Agreement will be binding upon either
Party hereto, unless in a writing which specifically refers to this Agreement,
and signed by duly authorized officers or representatives of the respective
Parties. The provisions of this Agreement not specifically amended by any such
further amendment shall remain in full force and effect.
11.6 Assignment.
11.6.1 This Agreement and the rights granted hereunder shall not be assignable,
in whole or in part, by PURCHASER without the prior written consent of SELLER
(which consent shall not be unreasonably withheld or delayed); provided,
however, that this prohibition against assignment shall not apply to and notice
shall only be required for (a) an assignment to an Affiliate or (b) an
assignment in connection with the merger or consolidation of PURCHASER or the
sale of all or substantially all of the assets of PURCHASER to which this
Agreement relates. This Agreement shall be binding upon and inure to the benefit
of the Parties hereto and their respective successors and permitted assigns. No
person, firm or corporation other than the Parties hereto and their successors
and permitted assigns shall derive rights or benefits under this Agreement.
11.6.2 Prior to or simultaneously with the consummation of a transaction
pursuant to which PURCHASER ceases to be an Affiliate of Wyeth, *.
11.7 Compliance with Law; Regulatory Approval. Each of SELLER and PURCHASER
(itself and on behalf of its Affiliates) covenants and agrees that it shall
conduct all of its operations dealing with any DHA Martek Product or ARA Martek
Product provided hereunder, the Growing Up Milk Products and the Wyeth Products,
in material compliance with Applicable Law.
11.8 Records. Each Party covenants and agrees that it will keep true and
accurate records regarding compliance with the terms of this Agreement. Such
records shall be made available upon prior written request by the other Party,
during business hours, for inspection by an independent accountant who is not
the auditor of record for the requesting Party, who is reasonably acceptable to
the audited Party and who shall be bound by a confidentiality agreement, to the
extent necessary for the determination of compliance hereunder, and such records
shall be retained for a period of three years following the year to which they
relate. The accountant shall provide the requesting Party with a report
containing his or her conclusions, but not the inspected records or the
information contained therein, and shall concurrently provide the audited Party
with such report.

      *   The asterisk denotes that confidential portions of this exhibit have
been omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934.
The confidential portions have been submitted separately to the Securities and
Exchange Commission.

 

- Page 19 -



--------------------------------------------------------------------------------



 



11.9 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but which, taken together, shall be deemed to
constitute a single instrument. Delivery of an executed counterpart of a
signature page of this Agreement (and each amendment, modification and waiver in
respect of it) by facsimile or other electronic transmission shall be as
effective as delivery of a manually executed original counterpart of each such
instrument.
11.10 Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under any present or future law (a) such provision
shall be fully severable, (b) this Agreement shall be construed and enforced as
if such illegal, invalid or unenforceable provision had never comprised a part
hereof, (c) the remaining provisions of this Agreement shall remain in full
force and effect and shall not be affected by the illegal, invalid or
unenforceable provision or by its severance herefrom, and (d) in lieu of such
illegal, invalid or unenforceable provision, there shall be added automatically
as a part of this Agreement a legal, valid and enforceable provision as similar
in terms to such illegal, invalid or unenforceable provision as may be possible
and reasonably acceptable to the Parties herein. Notwithstanding the foregoing,
if, despite any such revision of the relevant provision, the rights or
obligations of either Party under this Agreement are materially and adversely
affected, either Party may terminate this Agreement upon ten (10) days’ prior
written notice to the other Party.
11.11 Waiver. No waiver by either Party of any breach of any of the terms or
conditions herein provided to be performed by the other Party shall be construed
as a waiver of any subsequent breach, whether of the same or of any other term
or condition hereof. To be enforceable any waiver must be in writing.
11.12 Construction. Unless the context of this Agreement otherwise requires: (a)
words of any gender include each other gender; (b) words using the singular or
plural number also include the plural or singular number, respectively; (c) the
terms “hereof,” “herein,” “hereby” and derivative or similar words refer to this
entire Agreement; (d) the word “or” has the inclusive meaning represented by the
phrase “and/or”; (e) the terms “Article,” “Section,” “Exhibit”, or “clause”
refer to the specified Article, Section, Exhibit, or clause of this Agreement;
and (f) references to any agreement, instrument or other document in this
Agreement refer to such agreement, instrument or other document as originally
executed or, if subsequently amended, replaced or supplemented from time to
time, as so amended, replaced or supplemented and in effect at the relevant time
of reference thereto. Whenever this Agreement refers to a number of days, such
number shall refer to calendar days unless business days are specified. The
captions of this Agreement are for convenience of reference only and in no way
define, describe, extend, or limit the scope or intent of this Agreement or the
intent of any provision contained in this Agreement. The language of this
Agreement shall be deemed to be the language mutually chosen by the Parties and
no rule of strict construction shall be applied against either Party hereto.

      *   The asterisk denotes that confidential portions of this exhibit have
been omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934.
The confidential portions have been submitted separately to the Securities and
Exchange Commission.

 

- Page 20 -



--------------------------------------------------------------------------------



 



11.13 Survival. Sections 2.3.3, 2.3.4, 5.2, 6.3, and 6.4, and Articles 4, 8,
9,10 and 11 shall survive the termination or expiration of this Agreement in
perpetuity; provided, however, that Section 11.2 shall survive for only three
(3) years following the termination or expiration of this Agreement.
11.14 Choice of Law. This Agreement shall be construed and the respective rights
of the Parties shall be determined under and pursuant to the laws of the State
of Delaware, without regard to the principles of conflict of laws thereof. The
Parties expressly exclude the applicability of the Convention on Contracts for
the International Sale of Goods.
11.15 Relationship between Parties. Neither Party to this Agreement shall have
the power to bind the other in any respect whatsoever, or to incur any debts or
liabilities in the name of or on behalf of the other Party, and for purposes of
this Agreement, the Parties hereto hereby acknowledge and agree that they shall
be independent contractors and shall not be deemed partners, joint venturers, or
to have created the relationship of agency or of employer and employee between
the Parties.
11.16 *

      *   The asterisk denotes that confidential portions of this exhibit have
been omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934.
The confidential portions have been submitted separately to the Securities and
Exchange Commission.

 

- Page 21 -



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Agreement has been executed by the Parties as of the
day and year first above written.

                      MARTEK BIOSCIENCES CORPORATION       AHP MANUFACTURING
B.V.    
 
                   
By: 
/s/ David Abramson        By:  /s/ Ross Brooks     
 
 
       
 
   
 
Name:  DAVID ABRAMSON          Name:  ROSS BROOKS     
 
 
 
         
 
   
 
Title:  President          Title:  Director     
 
 
 
         
 
   
 
          By:  /s/ John C. Kelly     
 
           
 
   
 
            Name:  JOHN C. KELLY     
 
             
 
   
 
            Title:  Vice President and Managing Director     
 
             
 
   

      *   The asterisk denotes that confidential portions of this exhibit have
been omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934.
The confidential portions have been submitted separately to the Securities and
Exchange Commission.

 

- Page 22 -



--------------------------------------------------------------------------------



 



EXHIBIT A
PURCHASE PRICE
During the Term of this Agreement, the pricing provisions set forth below shall
amend the License Agreements by replacing Sections 4.1 (iii) through (v) of the
U.S. Agreement and Sections 4.1 (i) through (iii) of the International Agreement
in their entirety. Following termination of this Agreement by either Party for
any reason, such Sections of the License Agreements shall once again be in full
force and effect for transactions occurring after such termination, subject to
the application of Section 6.4 of this Agreement.
1. Purchase Price
The Purchase Price payable by PURCHASER to SELLER for the Martek Product (in oil
form) supplied hereunder during calendar year * which is based on aggregate
purchases for *. The Purchase Price for each subsequent calendar year during the
Term shall be calculated as follows:

      Calendar Year Volume   Price per Kilogram of (Kilograms)   Martek Products
      *   *       *   *       *   *       *   *

For clarity, volumes of Martek Product purchased hereunder for use in Wyeth
Products or Growing Up Milk Products (but no other volumes purchased under any
other agreement or arrangement) shall be aggregated for purposes of determining
whether the pricing bands above have been satisfied.
Pricing for incremental growth over * will be supplied by SELLER if applicable,
which pricing will apply only to the annual volume purchased in excess of *.
The prices set forth above in this Exhibit A may be increased by SELLER with
respect to each calendar year after December 31, 2008, effective as of January 1
of such calendar year, by up to the amount, if any, equal to the positive
difference between (a) the percentage increase in * from January 1 through
December 31 of the immediately preceding calendar year, less (b) *. In the event
that SELLER, pursuant to the prior sentence, is entitled to, but elects not to,
take a permitted price increase for a calendar year that *, SELLER may elect to
take such previously untaken price increase in the calendar year immediately
following the calendar year for which such price increase could have been taken;
provided that in no event shall such price increase apply retroactively. *.
SELLER shall notify PURCHASER of whether it will take a price increase permitted
in accordance herewith for any calendar year *.

      *.    

      *   The asterisk denotes that confidential portions of this exhibit have
been omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934.
The confidential portions have been submitted separately to the Securities and
Exchange Commission.

 

- Page 23 -



--------------------------------------------------------------------------------



 



EXHIBIT B
ADDITIONAL AMENDMENTS TO LICENSE AGREEMENTS
1. The text of Section 1.1 of each of the License Agreements is hereby deleted
in its entirety and replaced with the following:
““Affiliate” shall mean, with respect to a party hereto, any individual or
entity directly or indirectly controlling, controlled by, or under common
control with such party. For purposes of this definition, “control” means the
direct or indirect ownership of more than fifty (50%) percent of the equity
securities of the subject entity entitled to vote in the election of directors
(or, in the case of an entity that is not a corporation, for the election of the
corresponding managing authority), provided, however, that the term “Affiliate”
shall not include subsidiaries or other entities in which a party or its
Affiliates owns a majority of the ordinary voting power necessary to elect a
majority of the board of directors or other governing board, but is restricted
from electing such majority by contract or otherwise, until such time as such
restrictions are no longer in effect.”
2. Section 1.2 of each of the License Agreements is hereby amended by replacing
the “and” between “age” and “adapted” in the sixth line to “and/or”.
3. Sections 2.2(i) and 2.2(ii) of each of the License Agreements are hereby
deleted in their entirety, and Sections 2.2(iii) and 2.2(iv) of each of the
License Agreements are hereby renumbered as Sections 2.2(i) and 2.2(ii),
respectively.
4. Section 2.4 of each of the License Agreements is hereby deleted in its
entirety.
5. Section 2.5 of each of the License Agreements is hereby deleted in its
entirety.
6. The text of Section 3.4 of each of the License Agreements is hereby deleted
in its entirety and replaced with the following:
“Termination by Licensee. In addition to the termination rights provided herein,
Licensee may terminate this Agreement upon twelve (12) months prior written
notice, provided that a termination pursuant to this Section 3.4 shall not be
deemed effective any earlier than December 31, 2011.”
7. The text of Section 4.3 of each of the License Agreements is hereby deleted
in its entirety and replaced with the following: “Reserved.”
8. Section 4.4 of each of the License Agreements is hereby amended by deleting
all language after the first sentence thereof.
9. The text of Section 5.3 of each of the License Agreements is hereby deleted
in its entirety and replaced with the following: “Reserved.”

      *   The asterisk denotes that confidential portions of this exhibit have
been omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934.
The confidential portions have been submitted separately to the Securities and
Exchange Commission.

 

- Page 24 -



--------------------------------------------------------------------------------



 



10. The text of Section 6.1 of each of the License Agreements is hereby deleted
in its entirety and replaced with the following:
“Compliance with Law; Regulatory Approval. Each of SELLER and PURCHASER (itself
and on behalf of its Affiliates) covenants and agrees that it shall conduct all
of its operations dealing with the Technology, any DHA or ARA provided
hereunder, the Growing Up Milk Products and the Wyeth Products, in material
compliance with all applicable laws, regulations and other requirements which
may be in effect from time to time, of all national governmental authorities,
and of all states, municipalities and other political subdivisions and agencies
thereof, including, without limiting the generality of the foregoing, the
Federal Food, Drug, and Cosmetic Act, the regulations and other requirements of
the United States Food and Drug Administration, similar state laws and
regulations or similar laws and other requirements in the Territory, including
any and all amendments, as may be applicable in any jurisdiction in the
Territory in which relevant Martek Products, Growing Up Milk Products or Wyeth
Products, as applicable, are Manufactured or sold. It shall be Licensee’s, and
not Licensor’s, responsibility to secure any regulatory approvals in the
Territory that may be necessary in connection with exercise by Licensee of the
rights granted under this Agreement, and in connection therewith, Licensee shall
not intentionally impair Licensor’s ability to obtain any regulatory approval of
any Martek Products by the competent governmental authorities in any Territory.”
11. The text of Section 6.2 of each of the License Agreements is hereby deleted
in its entirety and replaced with the following:
“Performance and Product Quality. Licensee covenants and agrees that it and its
Affiliates shall exercise a reasonable standard of care and quality control in
the testing, manufacturing, marketing, packaging, distribution and sale of each
AHPC Formulaid Product. Licensee further covenants and agrees that it and its
Affiliates shall maintain quality control, provide adequate tests of materials,
provide quality workmanship, and do such other things as are reasonably required
to assure high quality production of such AHPC Formulaid Products.”
12. The text of Section 6.3 of each of the License Agreements is hereby deleted
in its entirety and replaced with the following:
“Records. Each party covenants and agrees that it will keep true and accurate
records regarding compliance with the terms of this Agreement. Such records
shall be made available upon prior written request by the other party, during
business hours, for inspection by an independent accountant who is not the
auditor of record for the requesting party, who is reasonably acceptable to the
audited party and who shall be bound by a confidentiality agreement, to the
extent necessary for the determination of compliance hereunder, and such records
shall be retained for a period of three years following the year to which they
relate. The accountant shall provide the requesting party with a report
containing his or her conclusions, but not the inspected records or the
information contained therein, and shall concurrently provide the audited party
with such report.”

      *   The asterisk denotes that confidential portions of this exhibit have
been omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934.
The confidential portions have been submitted separately to the Securities and
Exchange Commission.

 

- Page 25 -



--------------------------------------------------------------------------------



 



EXHIBIT C
MARTEK PRODUCT SPECIFICATIONS
[follow]

      *   The asterisk denotes that confidential portions of this exhibit have
been omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934.
The confidential portions have been submitted separately to the Securities and
Exchange Commission.

 

- Page 26 -



--------------------------------------------------------------------------------



 



ARASCO®   Product Specifications
General Characteristics

     
Description:
  Vegetable oil from fungus, containing approximately 40% arachidonic acid (ARA)
Appearance:
  Free flowing, clear, light yellow liquid oil (triglyceride)
Aroma:
  Characteristic
Ingredients:
  Oil from fungus *
Antioxidants:
  *

      Chemical Characteristics   Specification
 
   
Arachidonic Acid
*
  380 – 420 mg/g
Free Fatty Acid
*
  max 0.45 %

      Elemental Composition   Specification
 
   
*
   

      Fatty Acid Profile, Area %   Specification
 
   
*
   

General Ingredients

     
Contaminants:
  Free from contaminants that would render it unfit for use in food or infant
formula including pesticides, PCBs, PAH, dioxins, heavy metals, mycotoxins,
radioactivity, nitrates, nitrites, allergens, residual solvents inhibitory
substances, and materials derived from genetically modified organisms.
 
   
Ingredients:
  *

Product Storage, Stability and Handling

         
Vacuum packed bags
  78ºF (25ºC)   *
 
  50ºF (10ºC)   *

The oil should be protected from exposure to oxygen, light, and elevated
temperatures (> 30ºC).

Once a container of oil is opened, use entire contents immediately. However, if
it is not possible to use the entire amount at one time, the remainder may be
nitrogen purged and stored refrigerated at 10ºC.

      *   The asterisk denotes that confidential portions of this exhibit have
been omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934.
The confidential portions have been submitted separately to the Securities and
Exchange Commission.

 

- Page 27 -



--------------------------------------------------------------------------------



 



DHASCO®  Product Specifications
General Characteristics

     
Description:
  Vegetable oil from microalgae, containing approximately 40% docosahexaenoic
acid (DHA)
Appearance:
  Free flowing, clear, light yellow to dark orange liquid oil (triglyceride)
Aroma:
  Characteristic
Ingredients:
  Oil from algae *
Antioxidants:
  *

      Chemical Characteristics   Specification
 
   
Docosahexaenoic Acid
*
  380 – 420 mg/g
Free Fatty Acid
*
  max 0.45 %

      Elemental Composition   Specification
 
   
*
   

      Fatty Acid Profile, Area %   Specification
 
   
*
   

General Ingredients

     
Contaminants:
  Free from contaminants that would render it unfit for use in food or infant
formula including pesticides, PCBs, PAH, dioxins, heavy metals, mycotoxins,
radioactivity, nitrates, nitrites, allergens, residual solvents inhibitory
substances, and materials derived from genetically modified organisms.
 
   
Ingredients:
  *

Product Storage, Stability and Handling

         
Vacuum packed bags
  78ºF (25ºC)   *
 
  50ºF (10ºC)   *

The oil should be protected from exposure to oxygen, light, and elevated
temperatures (> 30ºC).

Once a container of oil is opened, use entire contents immediately. However, if
it is not possible to use the entire amount at one time, the remainder may be
nitrogen purged and stored refrigerated at 10ºC.

      *   The asterisk denotes that confidential portions of this exhibit have
been omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934.
The confidential portions have been submitted separately to the Securities and
Exchange Commission.

 

- Page 28 -